11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Vecentie Morales, Jr.
            Appellant
Vs.                  No. 11-04-00260-CV – Appeal from Comanche County
Fingerhut Corporation
            Appellee
 
            Vecentie Morales, Jr. filed a notice of appeal but failed to either pay the required filing fee
or file an affidavit of inability to pay as required by TEX.R.APP.P. 20.1.  On November 3, 2004, this
court directed appellant to pay the $125 filing fee and informed appellant that failure to do so could
result in the dismissal of the appeal.  TEX.R.APP.P. 42.3(c); Vineyard v. Collier, 994 S.W.2d 403 
(Tex.App. - Eastland 1999, per curiam order).  As of this date, appellant has failed to pay the
required fee.
            The appeal is dismissed. 
 
                                                                                                            PER CURIAM
 
December 9, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.